number release date index no 4251-dollar_figure control no tam-115903-99 cc dom p si b8 internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address taxpayer identification no periods involved no conference held legend taxpayer issue is taxpayer exempt from the tax imposed by sec_4251 of the internal_revenue_code with respect to the services described below by reason of sec_4253 conclusion taxpayer is not exempt from the tax imposed by sec_4251 with respect to the services described below by reason of sec_4253 facts taxpayer is a common carrier in the business of transporting chemicals and fuels in the conduct of its business it has subscribed to toll_telephone_service provided by two different carriers the first carrier charges a flat per minute rate for all outgoing long distance calls within the continental_united_states and a different flat per minute rate for all incoming long distance calls within the united_states tam-115903-99 the second carrier charges a flat per minute rate for switched access service for interstate long distance calls within the continental_united_states and a different flat per minute rate for switched access service for intrastate long distance calls it charges a different flat per minute rate for service using a dedicated line for interstate long distance calls within the continental_united_states and a different flat per minute rate for service using a dedicated line for intrastate long distance calls different per minute rates apply to international toll telephone calls monthly minimum usage requirements apply law and analysis sec_4251 imposes a tax on amounts paid for certain communications_services sec_4251 provides that the term communications_services includes toll_telephone_service sec_4252 defines toll_telephone_service as a telephonic quality communication for which a there is a toll_charge which varies in amount with the distance and elapsed transmission time of each individual communication and b the charge is paid in the united_states and a service which entitles the subscriber upon payment of a periodic charge determined as a flat amount or upon the basis of total elapsed transmission time to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with the service is located sec_4253 provides that no tax shall be imposed under sec_4251 on the amount_paid for any toll_telephone_service described in sec_4252 to the extent that the amount so paid is for use by a common carrier telephone or telegraph company or radio broadcasting station or network in the conduct of its business as such in revrul_79_404 1979_2_cb_382 the service considered the applicability of sec_4252 to telephone messages that were relayed by an offshore radio telephone service by satellite between sites outside the united_states and landline stations in the united_states the charge for the service varied only with elapsed transmission time the charge was stated to be 3x dollars per minute for the first three minutes thereof and 1x dollar for each additional minute or fraction thereof the ruling states that prior to the amendment of sec_4252 by sec_302 of the excise_tax reduction act of 1965_2_cb_568 toll_telephone_service was defined in part as a telephone or radio telephone message or conversation for which there was a toll_charge and the charge is paid within the united_states the legislative tam-115903-99 history of sec_4252 indicates that in amending sec_4252 the congress intended to exempt certain private communication services from the tax and repeal the tax on telegraph service and wire and equipment service but there was no indication that the congress otherwise intended to make changes in the types of service subject_to tax see h_rep_no pincite 1965_2_cb_643 s rep no pincite 1965_2_cb_676 accordingly the ruling holds that the above-described service is toll_telephone_service within the meaning of sec_4252 notwithstanding that the charge for the service did not vary by distance as provided by sec_4253 amounts paid for_the_use_of any toll_telephone_service described in sec_4252 by a common carrier or communications company in the conduct of its business as such are exempt from the communications tax however a common carrier or communications company is not exempt with respect to toll_telephone_service that is described in sec_4252 the definition contained in sec_4252 is intended to describe service commonly known as wide area telephone service or wats which is described in the legislative_history to sec_4252 as a service whereby for a flat charge the subscriber is entitled to make an unlimited number of calls within a defined area sometimes limited as to the maximum amount of hours see h_rep_no supra s rep no supra thus wats resembles on a wide area basis a service similar to traditional local_telephone_service wherein the subscriber pays a fixed monthly rate for an unlimited number of calls and the charge does not vary according to the length destination or number of calls taxpayer emphasizes that the charge per fixed unit of time for each service is computed based upon total elapsed transmission time as used in the parenthetical in sec_4252 however calls are billed on the basis of the duration of each individual call not on the total elapsed transmission time of all calls to a specified area thus the services are similar to the service in revrul_79_404 which was held to be described in sec_4252 not sec_4252 that is the services for which taxpayer pays do not entitle taxpayer to an unlimited number of calls to a specified service area for which a charge is made based on a flat fee or elapsed transmission time but rather provide taxpayer with telephone service for which taxpayer is charged an amount that varies based upon the duration of each call caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
